Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 9-28 are allowable over the prior art of record.
The following is an examiner's statement of reasons for allowance: the best prior art of record, Simonian et al., discloses a spectral distribution 650 which is the same as the spectral distribution of daylight 630 is achieved by using a 12-channel luminaire (in particular, refer to paragraph [0051], figs. 6B, 6C).  Furthermore, the saturation of red and green colors for the synthesized light is reduced while maintaining the same color temperature as daylight, and each of twelve spectrums 701-712 (spectral distribution 730) increases or decreases by a prescribed amount from spectrums 631-642 (spectral distribution 650), which serve as a reference (in particular, refer to paragraph [0052], figs. 7A, 7B).
However, Simonian et al., taken alone or in combination of other references, does not teach or fairly suggest a method, a system, or a computer-readable non-transitory recording medium comprising, among other things, adjusting, based on an element spectrum of the plurality of element spectra according to the predefined condition, the reference illumination light spectrum; generating, using the adjusted reference illumination light spectrum, the illumination light for radiating to the object, as set forth in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL D CHANG whose telephone number is (571)272-1801.  The examiner can normally be reached on M-F 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 5712728048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL D CHANG/Primary Examiner, Art Unit 2844